DETAILED ACTION
Status of Claims
Claims 1, 3, 5-10 are pending.
Claims 8-10 have been withdrawn.
Allowable Subject Matter

In view of the BPAI decision of 4/4/2022, Claims 1, 3, and 5-7 are allowed. This application is in condition for allowance except for the presence of claims 8-10 directed to a method non-elected without traverse. Claims 8-10 do not include all of the limitations of the article claims.  Accordingly, claims 8-10 have been cancelled.

EXAMINER'S AMENDMENT
Claims 8-10 are cancelled.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Yoshii et al (US 6,303,405 B1) teaches a single crystal substrate having a diameter of 4 inches polished on both sides, with the surface roughness on the front side of about 0.01 or more and 0.3 or less, an Ra of at least 0.08 nm and no greater than 0.5 nm and surface roughness on the back side as several tens of nm or more and several μm or less. Yoshii teaches a particular example of 0.6μm (600nm) (satin finish) but does not teach the substrate as a RAMO4 substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784